Case: 5:19-cr-00139-DCR-MAS Doc #: 41 Filed: 09/19/19 Page: 1 of 6 - Page ID#: 129




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

   UNITED STATES OF AMERICA,                      )
                                                  )
             Plaintiff,                           )     Criminal Action No. 5: 19-139-DCR
                                                  )
   V.                                             )
                                                  )
   THOMAS D. INKOOM, et al.,                      )             PRETRIAL AND
                                                  )           DISCOVERY ORDER
             Defendants.                          )

                                      ***   ***   ***   ***
        Defendants Thomas D. Inkoom, Baaki Abdul Majeed, and Kahad A. Wuupini, having

 been arraigned in the above action and having pleaded not guilty, the Court enters this general

 Order governing discovery and pretrial procedures for criminal actions.

        1.        This matter is assigned for trial by Jury on Tuesday, November 26, 2019,

 beginning at the hour of 9:00 a.m. at the United States Courthouse in Lexington, Kentucky.

 Counsel shall be present in Court at 8:30 a.m.

        2.        Motions for continuance    The Court advises the parties that it will grant

 continuances only upon properly supported findings required under the Speedy Trial Act

 (STA), 18 U.S.C. § 3161-3174. To that end:

                  (a)     Any motion for a continuance filed by a defendant must include a

 statement, personally signed by the moving defendant, affirmatively indicating consent to and

 request for a continuance on the motion’s terms. Any defensive motion also shall include

 citation to every section of the STA relied upon as a basis for the motion. Unless otherwise

 ordered, the United States (and any other affected defendant) must respond to any continuance


                                              -1-
Case: 5:19-cr-00139-DCR-MAS Doc #: 41 Filed: 09/19/19 Page: 2 of 6 - Page ID#: 130




 motion within five (5) days. If a responding defendant does not oppose the motion, the

 response must include a statement, personally signed by the responding defendant,

 affirmatively indicating consent to the request for a continuance on the response’s terms.

               (b)     Any motion for a continuance filed by the United States shall include a

 citation to every section of the STA relied upon as a basis for the motion. Unless otherwise

 ordered, any affected defendant must respond to any continuance motion filed by the United

 States within five (5) days. If a responding defendant does not oppose the motion, the

 response must include a statement, personally signed by the responding defendant,

 affirmatively indicating consent to the request for a continuance on the response’s terms.

               (c)     The Court warns that its calculation of excludable time, and its

 processing of any continuance requests, turn on whether there is a valid basis for appropriate

 STA findings. The STA language and the public interests protected signify that agreement

 among the litigants and lawyers will not alone establish a basis for continuance that is lawful

 under the STA.

        3.     Defensive motions

               (a)     Generally     Defensive motions (except motions for discovery under

 paragraph 4) shall be filed within thirty (30) days after arraignment, accompanied by a

 memorandum of authorities. In the case of subsequent arraignment on a superseding

 indictment, any defensive motions shall be filed within the original thirty (30) day deadline or

 within fifteen (15) days of re-arraignment, whichever date is later. Except as modified under

 a specific briefing order, all motions, responses, and replies will be governed by Rule 12.1 of

 the Joint Local Rules of Criminal Practice for the Eastern and Western Districts of Kentucky,

 and shall be accompanied by a memorandum of authorities.
                                              -2-
Case: 5:19-cr-00139-DCR-MAS Doc #: 41 Filed: 09/19/19 Page: 3 of 6 - Page ID#: 131




               (b)     Motions to suppress Paragraph 3(a) of this Order shall apply to motions

 to suppress evidence, except that the opposing memorandum of the United States with regard

 to such motions shall be filed no later than three (3) business days prior to the date of any

 suppression hearing, unless otherwise ordered.

        4.     Pretrial discovery and inspection

               (a)     The Government        Within ten (10) days after arraignment, the

 Assistant United States Attorney and defense counsel shall confer and, upon request, the

 United States shall fully comply with its obligation to disclose evidence in accordance with

 Rule 16(a) of the Federal Rules of Criminal Procedure.

               (b)     The Defendant         Within ten (10) days after arraignment, the

 Assistant United States Attorney and the defense counsel shall confer and, upon request, the

 Defendant shall produce all items discoverable pursuant to Rule 16(b) of the Federal Rules of

 Criminal Procedure.

               (c)     Declined disclosure If, in the judgment of the United States, it would

 not be in the interests of justice to make any one or more disclosures as required by this Order

 and/or Rule 16(a) and requested by defense counsel, disclosure may be declined. A declination

 of any requested disclosure shall be in writing, directed to defense counsel, and signed

 personally by the Assistant United States Attorney, and shall specify the types of disclosure

 that are declined. If the Defendant seeks to challenge the declination, he/she shall proceed

 pursuant to subsection (d) below.

               (d)     Additional discovery or inspection If additional discovery or inspection

 is sought, Defendant’s attorney shall confer with the appropriate Assistant United States

 Attorney with a view to satisfying these requests in a cooperative atmosphere without recourse
                                              -3-
Case: 5:19-cr-00139-DCR-MAS Doc #: 41 Filed: 09/19/19 Page: 4 of 6 - Page ID#: 132




 to the Court. The request may be oral or written and the United States shall respond in like

 manner. If the parties are unable to resolve their discovery dispute, the party seeking discovery

 shall file a motion not later than twenty-one (21) days prior to the commencement of trial,

 specifying the details of the dispute and the legal authority supporting disclosure.

                       (i)     Jencks Act material This Order does not require the United

 States to disclose Jencks Act material to the Defendant prior to trial other than as required by

 18 U.S.C. § 3500.

                       (ii)    Brady material         The Government shall disclose any Brady

 material of which it has knowledge in accordance with Rule 16(a). If disclosure is not required

 by Rule 16(a), said material shall be disclosed to Defendant in time for effective use at trial.

                       (iii)   Rule 404(b) evidence          Upon service of a request from the

 Defendant for notice of Rule 404(b) evidence of other crimes, wrongs, or acts, the United

 States shall provide reasonable notice in advance of trial of the general nature of any such

 evidence it intends to introduce at trial unless the Court excuses pretrial notice upon motion

 by the United States showing good cause. Seven (7) calendar days prior to trial is presumed

 to be reasonable notice by this Court.

                (e)    If the Government is unsure regarding the nature of any evidence and the

 proper time for disclosure, it may request an in camera hearing for the purpose of resolving

 the issue. A failure to disclose Brady material at a time when it can be used effectively at trial

 may result in a recess or continuance so that the Defendant may properly utilize such evidence.

        5.      Voir dire      The Court will conduct the initial voir dire examination of

 prospective jurors.     However, unless otherwise indicated, each party will be given

 approximately fifteen minutes to conduct any follow-up voir dire.
                                                -4-
Case: 5:19-cr-00139-DCR-MAS Doc #: 41 Filed: 09/19/19 Page: 5 of 6 - Page ID#: 133




          6.     Jury instructions       Proposed jury instructions need not be filed in the record,

 but the parties are advised to submit proposed instructions to the Court’s Chambers at least

 one (1) week prior to the commencement of trial. These instructions shall be submitted

 electronically to Reeves_Chambers@kyed.uscourts.gov. The proposed instructions shall cite

 supporting authorities. Whenever applicable, the parties shall follow Sixth Circuit pattern jury

 instructions.

          7.     Statement of the case          The parties shall submit to the Court an agreed

 statement of the case or, in the event they are unable to agree, separate statements of the case,

 at least one (1) week prior to the commencement of trial. This submission should be brief

 and should identify primary issues raised by the parties (i.e., a basic summary of charges and

 defenses).

          8.     Witness and exhibit lists      The United States (and the Defendant if he/she so

 chooses) shall submit its in camera witness and exhibit lists at least one (1) week prior to the

 commencement of trial. The parties should indicate whether they would like the Court to

 identify potential witnesses to the jury pool during voir dire. Additionally, the witness list

 should identity any evidentiary or other issues which may delay the proceedings and include

 an estimation of the expected length of direct testimony regarding each person identified.

          9.     Miscellaneous pretrial issues         In addition to the matters specified herein,

 the following matters must be filed at least one (1) week prior to the commencement of

 trial:

                 (a)    motions in limine;

                 (b)    all exhibits to be used at trial, pre-marked for identification; and

                 (c)    any stipulation regarding the authenticity of exhibits.
                                                 -5-
Case: 5:19-cr-00139-DCR-MAS Doc #: 41 Filed: 09/19/19 Page: 6 of 6 - Page ID#: 134




       Dated: September 19, 2019.




                                       -6-
